Case: 18-13374    Date Filed: 03/07/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 18-13374
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 2:17-cr-00102-SPC-MRM-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JUAN CARLOS GONZALEZ,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (March 7, 2019)

Before ED CARNES, Chief Judge, MARTIN and NEWSOM, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced
               Case: 18-13374     Date Filed: 03/07/2019    Page: 2 of 2


if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399

F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues or even blatant error).




                                           2